SUMMARY ORDER
Plaintiff-appellant James K. Johnson appeals pro se from a March 14, 2007 judgment dismissing his complaint against ten employees of the New York State Department of Correctional Services for allegedly violating his Eighth Amendment rights by providing inadequate medical treatment for a knee injury during his incarceration at Five Points Correctional Facility. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.
In order to withstand a motion for summary judgment, Johnson must come forward with evidence showing that defendants “acted with deliberate indifference to his serious medical needs.” Pabon v. Wright, 459 F.3d 241, 247 (2d Cir.2006) (citing Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976)). Johnson has failed to meet this burden. As the District Court explained, “[Johnson] was treated for knee pain, and surgery was performed. That plaintiff may have preferred a more aggressive course of treatment, or more prompt surgery, does not show that defendants acted wantonly with the purpose of causing him pain.” Johnson v. Wright, 477 F.Supp.2d 572, 576 (W.D.N.Y.2007). We agree with the District Court’s assessment of the record, and Johnson’s new factual allegations, raised for the first time on appeal, do not compel a different result. See, e.g., Robinson v. Gov’t of Malaysia, 269 F.3d 133, 146 (2d Cir.2001) (“In the absence of manifest injustice, we will not hear ... an assertion [not raised in the district court].” (internal quotation marks omitted)).
Accordingly, we AFFIRM the judgment of the District Court.